                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


IN THE MATTER OF:                                §
Galen Foster Black                               §           Case No. ------


                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, depose and state:

1.       I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
     the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
     November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
     Houston Child Exploitation unit, which investigates criminal violations relating to child
     exploitation and child pornography, including violations pertaining to the illegal production,
     distribution, receipt and possession of child pornography, in violation of Title 18 U.S.C. §
     2251 and 2252A et seq. I have received training in the area of child pornography and chil�
     exploitation. I have had the opportunity to observe and review numerous examples of child
     pornography in all forms of media including computer media. Child Pornography, as defined
     in 18 U.S.C. § 2256, is:
        "any visual depiction, including any photograph, film, video, picture, or computer or
        computer-generated image or picture, whether made or produced by electronic,
        mechanical, or other means, of sexually explicit conduct, where - (A) the production of
        such visual depiction involves the use of a minor engaging in sexually explicit conduct; .
        . . [or] (C) such visual depiction has been created, adapted, or modified to appear that an
        identifable minor is engaging in sexually explicit conduct." For conduct occurring after
        April 30, 2003, the definition also includes "(B) such visual depiction is a digital image,
        computer image, or computer-generated image that is, or is indistinguishable from, that
        of a minor engaging in sexually explicit conduct."

2.       This Affidavit is made in support of a criminal complaint charging Galen Foster
     BLACK with violating Title 18 U.S.C. § 2252A (a)(2)(B) - receipt of child pornography. I
     am familiar with the information contained in this Affidavit based upon the investigation I
     have personally conducted and my conversations with other law enforcement officers
     involved in this investigation, or who have engaged in numerous investigations involving
     child pornography.

                                                 1
3.       Because this Affidavit is being submitted for the limited purpose of securing a criminal
     complaint, I have not included each and every fact known to me concerning this
     investigation. I have set forth only those facts that I believe are necessary to establish
     probable cause that evidence of a violation of Title 18 U.S.C. § 2252A (a)(2)(B) has been
     committed by Galen Foster BLACK beginning on or about June 22, 2020. Where statements
     of others are set forth in this Affidavit, they are set forth in substance and in part.
4.       On or about June 25, 2020, the New Zealand Police arrested an individual, herein
     referred to as "Suspect A", who later provided information regarding his correspondence
     with the email address dirtyoleman@yahoo.com. Suspect A stated about two to three years
     ago, he had his first interaction with an adult male, he identified as Galen BLACK via the
     Yahoo! email address dirtyoleman@ yahoo.com. Suspect A stated he had responded to a post
     BLACK had placed on a website asking for some help on how to groom his granddaughter.
     Suspect A stated the name Galen BLACK was used by the user of the email address
     dirtyoleman@yahoo.com on the same website where he saw the post.
5.      Suspect A believed that BLACK's granddaughter was about three years old at the time
     they met. Based off the time that has elapsed since they met, Suspect A stated BLACK's
     granddaughter should be currently around five to six years of age. BLACK told Suspect A
     that he would have his granddaughter come over and play games so she could get use to the
     fact that he was grooming her. Suspect A described a conversation where, BLACK stated he
     would play tickling games and blow "raspberries" on her stomach to get her use to Black
     touching her.
6.      Suspect A stated BLACK told him that he was touching around his granddaughter's
     genital area so she would get comfortable with that so he could eventually move on to digital
     penetration. BLACK also told Suspect A he had bought a vibrator to use as a sex toy on his
     granddaughter. BLACK boasted about the fact that when he used the vibrator on his
     granddaughter that she had an orgasm. Suspect A stated that BLACK talked about having his
     granddaughter spend the night so he could do sexual things to her.
7.      Suspect A provided access to his email account and investigators found email
     correspondence between Suspect           A and the         user utilizing     the email   address
     dirtyoleman@yahoo.com. On June 22, 2020, Suspect A received an email from
     dirtyoleman@yahoo.com stating the following:

                                                    2
